                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

                                         )
 DAVID CARUSO,                           )
    Plaintiff,                           )
                                         )
      v.                                 )
                                         )         C.A. No. 16·596·JJM·PAS
 CENTRAL FALLS DETENTION                 )
 FACILITY CORPORATION, d/b/a             )
 WYATT DETENTION FACILITY,               )
    Defendant.                           )
________________________ )

                                      ORDER

      David Caruso brings claims of age discrimination against his former employer,

the Central Falls Detention Facility, d/b/a Wyatt Detention Facility ("Wyatt"). He

had worked at Wyatt for seven months as the Director of Training and Development.

Wyatt let him go after his supervisor announced a reorganization that eliminated his

position and divided his duties between two existing employees. Because Mr. Caruso

has not established a prima facie case of age discrimination, the Court GRANTS

summary judgment to the Defendant. ECF No. 16.

      Wyatt has had many financial challenges.       As a result, the Wyatt Board

instructed Warden Daniel W. Martin to find costs savmgs.            Warden Martin

determined that he could reorganize the Training Department at Wyatt and

eliminate the Director's $60,000 per year job and transfer the Director's

responsibilities to two other existing Wyatt employees. Mr. Caruso was 55 years old.

Wyatt divided Mr. Caruso's responsibilities between the Chief of Support Services
and a newly created position of Training Coordinator.        An existing employee, a

member of the Training Academy, assumed the Training Coordinator's position. The

two existing employees who assumed his responsibilities were younger than Mr.

Caruso.

       Mr. Caruso sued Wyatt alleging age discrimination under federal and state

laws. After all discovery concluded, the Defendant filed a Motion for Summary

Judgment (ECF No. 16), Mr. Caruso objected (ECF No. 23), and Wyatt replied (ECF

No. 31). When ruling on a motion for summary judgment, the court must look to the

record and view all the facts and inferences therefrom in the light most favorable to

the nonmoving party. Continental Cas. Co. v. Canadian Universal Ins. Co., 924 F.2d

370, 373 (1st Cir. 1991).     Once this is done, Rule 56(c) requires that summary

judgment be granted if there is no issue as to any material fact and the moving party

is entitled to judgment as a matter of law. A material fact is one affecting the

lawsuit's outcome. URI Cogene1·ation Pal"tners, L.P. v. Ed ofGovenwrs for Higher

Educ., 915 F. Supp. 1267, 1279 (D.R.I. 1996).

Analysis

      Because there is no direct evidence of discrimination, the Court follows the

familiar analysis enunciated in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802·

05 (1973) .1 The Plaintiff must establish a prima facie case of age discrimination, the

Defendant must then set forth a legitimate nondiscriminatory reason for the adverse




      1   State discrimination claims follow the same analysis.

                                           2
employment action, finally, the Plaintiff must then show that the stated reason was

in fact a pretext for a prohibitive reason.

      To prove a prima facie case of age discrimination, Mr. Caruso must show "that

(i) [he] was over the age of forty, (ii) his work was sufficient to meet his employer's

legitimate expectations, (iii) his employer took adverse action against him, and (iv)

the employer sought a replacement with roughly equivalent job qualifications, thus

revealing a continued need for such services." Mesnick v. Gen. Elec. Co., 950 F.2d

816, 823 (1st Cir. 1991).

      Wyatt asserts that Mr. Caruso has failed to prove a prima facie case of age

discrimination because he cannot show that Wyatt sought a "replacement" for his

position, the fourth factor above.     Wyatt argues that redistribution of duties to

existing employees is not a replacement.

      Mr. Caruso asserts that he meets all four factors for proving a prima facie claim

of age discrimination, including the fourth. He argues that he was "replaced by a

person with roughly equivalent job qualifications, demonstrating a continuing need

for his position." ECF No. 23 at 8. When Mr. Caruso's subordinate took over the

newly created position of Training Coordinator, she "performed the same duties as

Mr. Caruso's former position of Director of Training." Id

      The facts are undisputed that Wyatt did not replace Mr. Caruso, but rather

redistributed his job responsibilities to existing employees to save the costs of his

position because of Wyatt's severe financial condition.       This redistribution of

responsibilities does not equate to replacement under the law of age discrimination.




                                              3
"A discharged employee 'is not replaced when another employee is assigned to

perform the plaintiffs duties in addition to other duties, or when the work is

redistributed among other existing employees already performing related work."'

Hidalgo v. Overseas Con dado Ins. Agencies, Inc., 120 F.3d 328, 334 n.6 (1st Cir. 1997)

(quoting LeBlanc v. Great Am. Ins. Co., 6 F.3d 836, 846 (1st Cir. 1993)).           In

reorganizing the training department, Wyatt went from three people to two people,

with the two remaining employees assuming the added responsibilities previously

held by Mr. Caruso.

      Because Mr. Caruso has not proven that Wyatt "sought a replacement" for him

after letting him go, he has failed to prove a prima facie case of age discrimination.

The Court thus GRANTS Defendant's Motion for Summary Judgment. ECF No. 16.




John J . McConnell, Jr.
United States District Judge

July 8, 2019




                                          4
